Citation Nr: 18100250
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 03-33 190
DATE:	April 2, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
Entitlement to an initial disability rating higher than 70 percent for an acquired psychiatric disorder. 
Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 
Introduction
The Veteran served on active duty in the United States Army from April 1974 to June 1976, with additional service in the Army Reserve.  
The Board notes the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimants description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has broadly recharacterized the Veterans psychiatric claim as reflected on the title page. 
The February 2007 decision on appeal granted service connection for an acquired psychiatric disorder and assigned a 30 percent initial rating.  In an April 2009 rating decision, the RO increased the initial rating to 50 percent throughout the period of the claim.  In a February 2018 rating decision, the RO increased the initial rating to 70 percent throughout the period of the claim.  The Veteran has not indicated he is satisfied with the initial rating assigned, and as such, the issue remains on appeal.
In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  
Remand
The Board first notes that evidence received following certification of an appeal to the Board must be referred to the agency of original jurisdiction (AOJ) for initial review, unless this procedural right is waived by the appellant or his or her representative or the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  See 38 C.F.R. § 20.1304(c) (2017).  In this regard, in March 2018 correspondence, the Veterans representative asserted arguments on the Veterans behalf and attached a supplemental medical opinion by Dr. E.T. in support of the Veterans claims.  The representative specifically requested that this evidence be reviewed by the AOJ before the Board rendered a decision in the case.  The Board has reviewed the evidence of record and has determined it is unable to grant the Veterans claims in full based on the evidence of record at this time.  Because the Veteran and his representative have not waived initial review of the newly-submitted evidence by the AOJ, but instead have specifically requested such review, a remand is required.
The Board next notes that in the March 2018 correspondence referenced above, the Veterans representative indicated he was enclosing March 2018 supplemental opinions by Dr. E.T., Dr. T. M., and vocational evaluator P.C., as well as February 2018 statements by the Veteran and his spouse.  Upon review, however, only the March 2018 supplemental opinion by Dr. E.T. has been associated with the record.  Unfortunately, it appears the opinions by Dr. T.M. and P.C., and the statements by the Veteran and his wife, have either not been received by VA or were mistakenly not associated with the Veterans claims file.  In either case, efforts to locate and/or obtain and associate these records must be made on remand.
Finally, the Board notes the Veteran completed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in April 2017, at which time he indicated he last worked in July 1997.  The record indicates, however, that the Veteran may have been employed part-time in the California judicial system and/or as a private dog breeder on a limited basis during the period of the claim.  With respect to dog breeding, it is unclear the extent to which this activity could be characterized as self-employment or was undertaken only on a recreational basis.  In either case, the Veteran has not provided detailed information regarding the timeframe and number of hours worked in these positions during the period of the claim.  As such, this information should be requested on remand.
Accordingly, the matters are REMANDED for the following actions:
1. Solicit a completed VA Form 21-8940 from the Veteran.  Specifically request information regarding all employment, to include self-employment, whether full-time or part-time, since September 2005.
2. Notify the Veteran and his representative that neither the March 2018 supplemental opinions by Dr. T.M. and vocational evaluator P.C., nor the February 2018 statements by the Veteran and his wife, which were alluded to by the representative in a March 2018 correspondence, have been received by VA and/or associated with the record.
Request the Veteran and his representative re-submit the March 2018 supplemental opinions and February 2018 statements.
 
3. Then, after consideration of all of the evidence of record, to include the March 2018 correspondence submitted by the Veterans representative and any evidence submitted subsequent to this remand, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veterans satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
 
 
T. REYNOLDS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Hampton, Associate Counsel

